STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   October 16, 2014
              Plaintiff-Appellee,
V                                                                  No. 317761
                                                                   Ingham Circuit Court
LEON CORNELIUS BLISSETT,                                           LC No. 12-001081-FH

              Defendant-Appellant.


Before: SAAD, P.J., and O’CONNELL and MURRAY, JJ.

PER CURIAM.

        Defendant appeals his jury trial conviction of possession of marijuana with intent to
deliver pursuant to MCL 333.7401(2)(d)(iii). For the reasons stated below, we affirm.

                         I. FACTS AND PROCEDURAL HISTORY

        Defendant’s parole officer and her colleagues visited defendant’s apartment in October
2012 after defendant reported that his GPS tracking device had been stolen or lost. The officers
found 13 individually wrapped bags of marijuana and multiple cell phones in defendant’s
apartment, as well as a digital scale that contained marijuana residue. The Lansing Police
arrested defendant, and the prosecutor charged him with possession of marijuana with intent to
deliver, a violation of MCL 333.7401(2)(d)(iii).

        Defendant’s jury trial was held in the Ingham Circuit Court, and the jury heard testimony
from the parole officers, police, and defendant himself. Defendant admitted that the marijuana
was his, but denied that he was engaged in the sale of marijuana to others. He claimed that he
merely shared marijuana with some friends, who had been at a party he held the evening before
his arrest.

        Among the aforementioned testimony, the prosecution called a police officer as an expert
witness in the field of drug investigations, who stated that individual users of marijuana (as
opposed to dealers) rarely own digital scales. The officer also emphasized that the 13
individually wrapped bags and multiple cell phones present in defendant’s apartment suggested
that he was involved in drug dealing.

      After closing arguments, the jury found defendant guilty of violating MCL
333.7401(2)(d)(iii). Defendant appealed the conviction to our Court, and argues that the

                                               -1-
prosecution did not offer sufficient evidence of his guilt, because it did not prove that he had
specific intent to deliver, which is required for conviction under the statute.

                                 II. STANDARD OF REVIEW

        When reviewing a sufficiency challenge, “a court must view the evidence in a light most
favorable to the prosecution and determine whether any rational trier of fact could have found
that the essential elements of the crime were proven beyond a reasonable doubt.” People v
Wolfe, 440 Mich. 508, 515; 489 NW2d 748 (1992), amended on other grounds by 441 Mich. 1201
(1992). The trier of fact determines questions of credibility. People v Avant, 235 Mich. App. 499,
506; 597 NW2d 864 (1999).

                                         III. ANALYSIS

       MCL 333.7401(2)(d)(iii) reads:

       (1) Except as authorized by this article, a person shall not manufacture, create,
       deliver, or possess with intent to manufacture, create, or deliver a controlled
       substance, a prescription form, or a counterfeit prescription form. . . . .

                                               ***

       (2)(d) Marihuana or a mixture containing marihuana is guilty of a felony
       punishable as follows:

                                               ***

       (iii) If the amount is less than 5 kilograms or fewer than 20 plants, by
       imprisonment for not more than 4 years or a fine of not more than $20,000.00, or
       both.

        Under the statute, “[a]ctual delivery is not required to prove intent to deliver.” People v
Fetterley, 229 Mich. App. 511, 517; 583 NW2d 199 (1998). Because “of the difficulty of proving
an actor’s state of mind, minimal circumstantial evidence is sufficient. Intent to deliver can be
inferred from the quantity of the controlled substance in the defendant's possession and from the
way in which the controlled substance is packaged.” Id. at 518 (citations omitted).

        Here, the prosecution provided ample evidence that defendant possessed marijuana “with
intent to . . . deliver.” The jury heard testimony from multiple witnesses that defendant
possessed 13 individually wrapped bags of marijuana, a digital scale that contained marijuana
residue, and three cell phones. An expert witness testified that the digital scale and multiple cell
phones found in defendant’s possession are used in connection with the sale of drugs. And the
evidence also showed that defendant initially lied to law enforcement agents and tried to conceal
the digital scale in an attempt to avoid its discovery. Accordingly, defendant’s arguments, which
involve inapposite citations to unrelated statutes, are without merit.




                                                -2-
Affirmed.



                  /s/ Henry William Saad
                  /s/ Peter D. O’Connell
                  /s/ Christopher M. Murray




            -3-